Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 17, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 598                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  146867                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  MATTHEW MAKOWSKI,                                                                                                    Justices
          Plaintiff-Appellant,
  v                                                                  SC: 146867
                                                                     COA: 307402
                                                                     Ingham CC: 11-000579-CZ
  GOVERNOR and SECRETARY OF STATE,
          Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for clarification or rehearing is considered and,
  pursuant to MCR 7.302(H)(1), in lieu of granting the motion, we amend the last sentence
  of the opinion to state as follows:

        Accordingly, we reverse the judgment of the Court of Appeals. Consistent
        with the undisputed language of plaintiff’s commutation, we further order
        the Department of Corrections to reinstate plaintiff’s sentence to a
        minimum term of years — equivalent to the amount of time served as of the
        date of the Michigan Parole and Commutation Board’s decision to
        recommend that plaintiff’s sentence be commuted — to a maximum of life,
        and remand plaintiff to the jurisdiction of the parole board. 9


        MCCORMACK, J., not participating because of her prior involvement in this case.




  9
    While the actual language of the commutation in this case is assumed, defendants
  affirmatively argued that, if effective, the commutation document would grant plaintiff a
  term-of-years sentence.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 17, 2014
           t0910
                                                                                Clerk